        Case 3:20-cv-01105-CCC Document 39 Filed 08/19/21 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MOUNT POCONO MUNICIPAL            :           CIVIL ACTION NO. 3:20-CV-1105
AUTHORITY,                        :
                                  :           (Judge Conner)
           Plaintiff              :
                                  :
    v.                            :
                                  :
RKR HESS, A DIVISION OF           :
UTRS, INC.,                       :
                                  :
           Defendant and          :
           Third-Party Plaintiff  :
                                  :
    v.                            :
                                  :
INSTRUMENTATION, CONTROL          :
& ENERGY ENGINEERING, LLC, and :
SCHOONOVER & VANDERHOOF           :
ARCHITECTS, LLC,                  :
                                  :
           Third-Party Defendants :

                                 MEMORANDUM

      Plaintiff Mount Pocono Municipal Authority (“Mount Pocono”) commenced

this civil action asserting claims for breach of contract and professional negligence

against defendant RKR Hess. RKR Hess has filed a third-party complaint against

third-party defendant Instrumentation, Control & Energy Engineering, LLC

(“ICEE”). ICEE moves to dismiss RKR Hess’s third-party complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). We will grant in part and deny in part

ICEE’s motion.
         Case 3:20-cv-01105-CCC Document 39 Filed 08/19/21 Page 2 of 9




I.     Factual Background & Procedural History

       Mount Pocono is an independent agency of the Borough of Mount Pocono,

Pennsylvania, that owns and operates a wastewater treatment plant and sewer

systems for the Borough. (Doc. 1-2 ¶¶ 1-2). RKR Hess is an engineering firm

offering engineering and planning services, including design and construction

observation services for water treatment plants. (Id. ¶¶ 3-4).

       In 2013, Mount Pocono requested proposals for engineering services for the

design of a spray irrigation system, cooling system, and wastewater treatment plant

improvements (the “Project”) in the Borough. (Id. ¶ 6). RKR Hess submitted a

proposal and was ultimately awarded the contract. (Id. ¶¶ 7-8). Mount Pocono

alleges RKR Hess “failed in its duties under the Contract” by making a litany of

errors. (Id. ¶ 24).

       To complete the Project, RKR Hess entered into a consulting agreement

with ICEE—a firm offering electrical engineering design and related services—

under which ICEE would perform various services for RKR Hess. (See Doc. 5 ¶¶ 5,

7). RKR Hess alleges ICEE was responsible for performing the specific Project

services claimed in Mount Pocono’s complaint “to have been performed wrongly”

and to have caused Mount Pocono’s damages. (Id. ¶ 8). The agreement between

RKR Hess and ICEE includes an indemnification clause insulating RKR Hess from

liability arising from ICEE’s work on the Project:

                     [ICEE] hereby agrees to indemnify and hold
              harmless RKR HESS, its affiliates, agents, employees,
              directors, officers and shareholders from and against
              any and all suits, claims, losses, demands or damages
              []including reasonable attorneys’ fees and costs arising

                                           2
         Case 3:20-cv-01105-CCC Document 39 Filed 08/19/21 Page 3 of 9




                 out of or related to in any manner, the work performed
                 under this Agreement unless such suit, claim, loss,
                 demand or damage was proximately caused by the
                 gross negligence or willful misconduct of RKR Hess.

(Doc. 5-3 ¶ 8). Pursuant to this agreement, RKR Hess seeks to hold ICEE “liable

over to Third-Party Plaintiff, jointly or severally liable with Third-Party Plaintiff, or

liable to Third-Party Plaintiff for indemnity or, in the alternative, contribution.”

(Doc. 5 ¶ 10).

       Mount Pocono initially filed this action in the Court of Common Pleas of

Monroe County, Pennsylvania, before RKR Hess removed the action to this court.

RKR Hess filed its answer and a counterclaim against Mount Pocono. RKR Hess

then filed third-party complaints against ICEE and another third-party defendant,

Schoonover & Vanderhoof Architects, LLC. The latter answered the third-party

complaint, while ICEE moved to dismiss. The motion to dismiss is fully briefed

and ripe for disposition.

II.    Legal Standard

       Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief may be granted.

Fed. R. Civ. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6), the

court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). In addition to reviewing the facts


                                             3
        Case 3:20-cv-01105-CCC Document 39 Filed 08/19/21 Page 4 of 9




contained in the complaint, the court may also consider “exhibits attached to the

complaint, matters of public record, [and] undisputedly authentic documents if the

complainant’s claims are based upon these documents.” Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

      Federal notice and pleading rules require the complaint to provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Phillips, 515 F.3d at 232 (alteration in original) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint, the court conducts

a three-step inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31

(3d Cir. 2010). In the first step, “the court must ‘tak[e] note of the elements a

plaintiff must plead to state a claim.’” Id. at 130 (alteration in original) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal elements of a

claim must be separated; well-pleaded facts are accepted as true, while mere legal

conclusions may be disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578

F.3d 203, 210-11 (3d Cir. 2009). Once the court isolates the well-pleaded factual

allegations, it must determine whether they are sufficient to show a “plausible claim

for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556); Twombly, 550

U.S. at 556. A claim is facially plausible when the plaintiff pleads facts “that allow[]

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.




                                            4
         Case 3:20-cv-01105-CCC Document 39 Filed 08/19/21 Page 5 of 9




III.   Discussion

       A.     RKR Hess’s Third-Party Indemnification and Contribution Claims

       ICEE makes two initial arguments. First, ICEE claims RKR Hess cannot

seek to hold it jointly and severally liable with RKR Hess. Second, ICEE argues that

RKR Hess’s contribution and indemnification claims are premature and unripe.

We reject both arguments.

       Federal Rule of Civil Procedure 14 provides that “[a] defending party may, as

third-party plaintiff, serve a summons and complaint on a nonparty who is or may

be liable to it for all or part of the claim against it.” FED. R. CIV. P. 14(a)(1). Third-

party plaintiffs must set forth a claim of derivative or secondary liability between

the third-party plaintiff and the third-party defendant. See Apple Am. Grp., LLC

v. GBC Design, Inc., 294 F. Supp. 3d 414, 420 (W.D. Pa. 2018) (citing Flickinger

v. Toys R Us, Inc., No. 3:10-CV-305, 2010 WL 4384252, at *1 (M.D. Pa. 2010)); Gamble

v. Treetop Dev., LLC, No. 3:16-CV-01960, 2017 WL 3392356, at *2 (M.D. Pa. Aug. 7,

2017) (quoting Toberman v. Copas, 800 F. Supp. 1239, 1242 (M.D. Pa. 1992)); EQT

Prod. Co. v. Terra Servs., LLC, 179 F. Supp. 3d 486, 492 (W.D. Pa. 2016) (citing 6

CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FED. PRAC. & PROC. § 1446 (3d ed.)).

That is, third-party plaintiffs may not implead third-party defendants on the theory

that the third-party defendant “is solely liable to the plaintiff.” See EQT Prod.,

179 F. Supp. 3d at 492 (citing Herndon Borough Jackson Twp. Joint Mun. Auth.

v. Pentair Pump Grp., Inc., No. 4:12-CV-01116, 2015 WL 2166097, at *2 (M.D. Pa.

May 8, 2015); O’Mara Enters., Inc. v. Mellon Bank, N.A., 101 F.R.D. 668, 670 (W.D.

Pa. 1983)).

                                             5
        Case 3:20-cv-01105-CCC Document 39 Filed 08/19/21 Page 6 of 9




      Rule 14 is procedural in nature, but it provides the mechanism by which

third-party plaintiffs may assert substantive rights to contribution or indemnity

from third-party defendants. Id. (citing Herndon Borough, 2015 WL 2166097, at *2).

In Pennsylvania, “[t]he right of contribution exists among joint tort-feasors.” 42 PA.

CONS. STAT. § 8324(a). As relevant here, the term “joint tort-feasors” means “two or

more persons jointly or severally liable in tort for the same injury to persons or

property.” Id. § 8322. ICEE contends RKR Hess “seeks to impose sole, direct

liability on ICEE for [Mount Pocono’s] claims against RKR Hess.” (Doc. 28 at 6).

Not so. RKR Hess’s claim for relief from ICEE is contingent on whether “the

allegations of [Mount Pocono’s] Complaint are proven at trial.” (Doc. 5 ¶ 10). In

other words, ICEE’s liability vis-à-vis RKR Hess is dependent on (i.e., derivative of)

the success of the litigation between Mount Pocono and RKR Hess. This claim is

permissible under Rule 14. See Gamble, 2017 WL 3392356, at *3; Tiesler v. Martin

Paint Stores, Inc., 76 F.R.D. 640, 643 (E.D. Pa. 1977); see also Cmty. Ass’n

Underwriters of Am., Inc. v. Queensboro Flooring Corp., No. 3:10-CV-01559, 2016

WL 1728388, at *3 (M.D. Pa. Apr. 29, 2016).

      ICEE also argues that RKR Hess’s contribution and indemnity claims are

premature until actual payment on the claim between Mount Pocono and RKR

Hess is required. (See Doc. 28 at 6-11). To the contrary, courts in this circuit

routinely permit third-party indemnification and contribution claims before the

prime obligation to pay materializes. See, e.g., Grant v. UPMC Pinnacle Hosps.,

No. 1:20-CV-1988, 2021 WL 1516464, at *2 (M.D. Pa. Apr. 16, 2021) (contribution and

indemnity); Carpenter v. Pepperidge Farm, Inc., No. 20-3881, 2021 WL 780150, at *3

                                           6
        Case 3:20-cv-01105-CCC Document 39 Filed 08/19/21 Page 7 of 9




(E.D. Pa. Mar. 1, 2021) (indemnification); Da Silva v. Temple Univ. Hosp., Inc., 506

F. Supp. 3d 318, 326-27 (E.D. Pa. 2020) (indemnity and contribution). This approach

is consistent with both Rule 14’s plain text and underlying purpose. See Da Silva,

506 F. Supp. 3d at 326; see also 6 WRIGHT & MILLER, supra, § 1442 (“The objective of

Rule 14 is to avoid the situation that arises when a defendant has been held liable

to plaintiff and then finds it necessary to bring a separate action against a third

individual who may be liable to defendant for all or part of plaintiff’s original

claim.”). We will therefore deny ICEE’s motion to the extent it seeks dismissal

of RKR Hess’s indemnification and contribution claims on ripeness grounds.

      B.     Public Policy Regarding Indemnification Clause

      ICEE also argues that the indemnification clause in its contract with RKR

Hess is void, at least in part, because it violates Pennsylvania public policy. (See

Doc. 28 at 16). Pennsylvania’s General Assembly enacted an anti-indemnification

law in 1970 to prohibit indemnity of design professionals in certain contexts. See 68

PA. STAT. AND CONS. STAT. § 491. The statute, which has gone largely untested in its

50-year tenure, provides:

             Every covenant, agreement or understanding in, or in
             connection with any contract or agreement made and
             entered into by owners, contractors, subcontractors or
             suppliers whereby an architect, engineer, surveyor or his
             agents, servants or employes shall be indemnified or held
             harmless for damages, claims, losses or expenses
             including attorneys’ fees arising out of: (1) the preparation
             or approval by an architect, engineer, surveyor or his
             agents, servants, employes or invitees of maps, drawings,
             opinions, reports, surveys, change orders, designs or
             specifications, or (2) the giving of or the failure to give
             directions or instructions by the architect, engineer,
             surveyor or his agents, servants or employes provided

                                           7
          Case 3:20-cv-01105-CCC Document 39 Filed 08/19/21 Page 8 of 9




               such giving or failure to give is the primary cause of the
               damage, claim, loss or expense, shall be void as against
               public policy and wholly unenforceable.

Id.

         Importantly, Section 491 does not prohibit all indemnification clauses

in contracts for professional design services. It is narrow in scope and prohibits

design professionals from being indemnified for just two categories of claims:

(1) those arising from the professional’s own “preparation or approval . . . of maps,

drawings, opinions, reports, surveys, change orders, designs or specifications,” and

(2) those arising from the professional’s own giving (or failing to give) instructions

when that conduct “is the primary cause” of a loss. See id.; see also John Spearly

Constr., Inc. v. Penns Valley Area Sch. Dist., 121 A.3d 593, 604-05 (Pa. Commw. Ct.

2015).

         ICEE asserts that, to the extent RKR Hess seeks to be indemnified for its

own conduct with respect to the Project, Section 491 bars relief. (See Doc. 28 at 16).

The plain language of Section 491 clearly forecloses any effort by RKR Hess to be

indemnified by ICEE for RKR Hess’s own errors. See 68 PA. STAT. AND CONS. STAT.

§ 491. RKR Hess moots the point in its responsive brief; it concedes that Section

491 precludes it from seeking indemnification for its own conduct. (See Doc. 30 at 7

(“The purpose of the statute is, of course, . . . to prevent architects, engineers, and

similar professionals from escaping liability for their own negligence by inserting

exculpatory clauses into their contracts.”)). As RKR Hess correctly notes, however,

this concession is of no moment, for two reasons: the agreement’s indemnification

clause only indemnifies RKR Hess for harm caused by ICEE in performing ICEE’s

                                            8
          Case 3:20-cv-01105-CCC Document 39 Filed 08/19/21 Page 9 of 9




work,1 and RKR Hess’s indemnification claim is “specifically limited to the work

performed by ICEE” under the agreement. (See id.) In other words, neither the

indemnification clause nor RKR Hess’s claim thereunder falls within the scope of

Section 491. We will grant ICEE’s motion solely to the extent we agree with both

parties that Section 491 bars an engineering firm like RKR Hess from seeking

indemnification for its own errors, but we will deny the motion to the extent it

otherwise seeks to dismiss RKR Hess’s indemnification claim.

IV.   Conclusion

      We will grant in part and deny in part ICEE’s motion (Doc. 27) to dismiss. An

appropriate order shall issue.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania

Dated:     August 20, 2021




      1
         As noted supra, the clause indemnifies RKR Hess for “all suits, claims,
losses, demands or damages . . . arising out of or related to in any manner[] the work
performed under this Agreement unless such suit, claim, loss, demand or damage
was proximately caused by the gross negligence or willful misconduct of RKR
Hess.” (Doc. 5-3 ¶ 8 (emphasis added)). It is ICEE, not RKR Hess, whose work
is the subject of the agreement and, thus, the indemnification clause.
